DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morford et al. US 9,769,368 in view of K C US 10,798,294.

Re claim 1, Morford discloses a media apparatus, comprising: an image capture device (camera 102, 202, 302) (figure 1; col. 2, lines 41-53) comprising: a body (inherent camera body); a camera having a lens and digital imaging circuitry (camera element 312 includes lens, light sensors, etc.); a microphone (212, 322); a central processing unit (processor 208, 310) (figures 2, 3; col. 6, line 1-col. 7, line 24); a memory (camera 202 may include memories 206 to store captured data) (figure 2; col. 6, lines 26-33); and an input-output component (camera 302 may send/receive data from router 304 using network interface 204) (figure 2; col. 6, lines 26-33), wherein the image capture device (102, 202, 302 is operable by a user to capture media and upload the captured media to one or more internet hosts (image data captured by camera 102, 202, 302 may be transmitted to media server for storage or streaming to user devices) (figures 1-3; col. 2, line 41-col. 3, line 40, col. 6, lines 49-67), and wherein the image capture device (102, 202, 302 is configured to connect to a mobile device running an application operable by the user to select the one or more internet hosts to which to upload the captured media (user may access remote server 104 using web browser application to stream or transmit captured content to a target recipient) (figure 1; col. 2, lines 41-53, col. 3, lines 41-61).  Morford further discloses that the image capture device is configured to obtain venue content from a venue when the image capture apparatus is in the venue (venue administrators may push advertisements, coupons, or filters to 
However, K C discloses that it is well known in the art for an image capturing device to obtain venue content information comprising rules configured to disable features of an image capture device (an image capturing operation of an image capturing device may be disabled when the image capturing device is determined to be in a certain prohibited location based on a geo fence location technique) (col. 4, line 47-col. 6, line 47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of disabling an image capturing function of an image capturing device when in a prohibited location as disclosed by the K C reference in the media apparatus disclosed by the Morford reference.  Doing so would provide a means for remotely controlling and/or disabling certain functions of a camera device according to location in order to ensure photographs are not captured in unauthorized areas.

Re claim 3, Morford further discloses that the venue content comprises advertisements intended for visitors to the venue (venue administrators may push advertisements, coupons, or filters to protect customer IDs to cameras 502 in or near the venue) (col. 11, line 14-col. 12, line 2).

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morford et al. US 9,769,368 in view of K C US 10,798,294 and further in view of Advani US 2015/0127486.

Re claim 6, the combination of the Morford and K C references discloses all of the limitations of claim 5 above however it fails to specifically disclose that the media apparatus includes a harness configured to allow a user to view a popup screen while wearing the image capture device.
However, Advani discloses that it is well known in the art for an image capturing device to be mounted in a harness to allow a user of the image capturing device to easily wear the harness and view images captured by the user and easily perform image capture/review operations (figures 5-6; paragraphs 47-49).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of a harness for holding an image capturing device as disclosed by the Advani reference in the media apparatus disclosed by the Morford and K C references.  Doing so would provide a means for allowing a user of the image capturing device to easily wear the harness and view images captured by the user and easily perform image capture/review operations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morford et al. US 9,769,368 in view of K C US 10,798,294 in view of Zhang US 2020/0302618 and further in view of Puga et al. US 7,990,612.

Re claim 7, the Morford and K C references disclose all of the limitations of claim 1 above however they fail to specifically disclose that the media apparatus includes a body that comprises a shape of two side-by-side beverage bottles that resemble binoculars for capturing images.
However, Zhang discloses that it is well known in the art for an image capturing device (camera 130) to be incorporated into a smart device or a binocular type camera (paragraph 46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of configuring a camera device as a binocular type camera as disclosed by the Zhang reference in the media apparatus disclosed by the Morford and K C references.  Doing so would provide a means for allowing a user of the image capturing device to easily capture images by viewing images through two eyepieces in a binocular configuration.
Although the combination of the Morford, K C and Zhang references discloses all of the limitations above including the teaching of a binocular type camera it fails to specifically disclose that the media apparatus includes a body that comprises a shape of two side-by-side beverage bottles.
However, Puga discloses that it is well known in the art for a hand held binocular device to be built into a pair of side by side drink bottles (figures 3-4; col, 3, line 62-col. 4, line 42).  Therefore, it would have been obvious to one of ordinary skill in the art at .

Claims 8-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morford et al. US 9,769,368 in view of Zhang US 2020/0302618 in view of Puga et al. US 7,990,612 in view of Wang et al. US 2016/0088078 and further in view of K C US 10,798,294.

Re claim 8, Morford discloses a media apparatus, comprising: an image capture device (camera 102, 202, 302) (figure 1; col. 2, lines 41-53) comprising: a body (inherent camera body), viewports (camera 312 includes lenses, light sensors, etc.) (figures 2, 3; col. 6, line 1-col. 7, line 24); and one or more buttons wherein the viewports and the one or more buttons are located on the body (mobile device has an application interface 512 that includes buttons located on the body selectable by a user to perform various different operations) (figure 5; col. 10, line 25-col. 11, line 48).  In addition, Morford further discloses that GPS may be used to determine a location of a user and media apparatus in relation to a venue (col. 5, lines 42-57).  However, although the Morford reference discloses all of the limitations above it fails to specifically 
However, Zhang discloses that it is well known in the art for an image capturing device (camera 130) to be incorporated into a smart device or a binocular type camera (paragraph 46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of configuring a camera device as a binocular type camera as disclosed by the Zhang reference in the media apparatus disclosed by the Morford reference.  Doing so would provide a means for allowing a user of the image capturing device to easily capture images by viewing images through two eyepieces in a binocular configuration.
Although the combination of the Morford and Zhang references discloses all of the limitations above including the teaching of a binocular type camera it fails to specifically disclose that the media apparatus includes a body that comprises a shape of two side-by-side beverage bottle goggles with viewports that simulate an appearance of bottle mouthpieces.
However, Puga discloses that it is well known in the art for a hand held binocular device to be built into a pair of side by side drink bottles wherein an eyelens cap 204 and eyepiece lens 209 are used as eyepieces (figures 3-4; col, 3, line 62-col. 4, line 42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of forming a binocular device from two side by side drink bottles as disclosed by the Puga reference in the binocular type media apparatus disclosed by the combination of the Morford and Zhang references.  Doing so 
Although the combination of the Morford, Zhang and Puga references discloses all of the limitations above including buttons located on a body of the device (Morford: figure 5; col. 10, line 25-col. 11, line 48) it fails to specifically disclose that at least one of the buttons include a capture button engageable by a user to capture media.
However, Wang discloses that it is well known in the art for an image capturing device to include a shutter button 31 that is actuated by a user in order to instruct an image capture by the image capturing device (figures 1-2; paragraphs 35-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of including a shutter button on a body of a digital camera as disclosed by the Wang reference in the binocular type media apparatus disclosed by the combination of the Morford, Zhang and Puga references.  Doing so would provide a means for allowing a user of the image capturing device to easily instruct the device to capture images by pressing a button located on the body of the device.
Although the combination of the Morford, Zhang, Puga and Wang references discloses all of the limitations above including an image capturing device configured to recognize a venue it fails to specifically disclose that the image capture device is configured to identify when the image capture device is in the venue using geofencing technology.


Re claim 9, Morford further discloses that the media apparatus includes an application operable by the user to associate each button of the one or more buttons with a desired operation (mobile device has an application interface 512 that includes buttons located on the body selectable by a user to perform various different operations) (figure 5; col. 10, line 25-col. 11, line 48).  

Re claim 10, Wang further discloses an upload button of the one or more buttons may be engageable by the user to send captured media to one or more internet hosts 

Re claim 11, Wang further discloses that the upload button and the capture button may be the same button (user may pre-configure sharing designations so that an image is captured and automatically uploaded when shutter button 31 is pressed) (figures 1-2; paragraphs 35-42).

Re claim 12, Wang further discloses that the upload button and the capture button are distinct buttons (user may press a separate upload button to upload captured images) (paragraph 6).

Re claim 13, Morford further discloses that the image capture device is configured to obtain venue content from a venue when the image capture apparatus is in the venue (venue administrators may push advertisements, coupons, or filters to protect customer IDs to cameras 502 in or near the venue) (col. 11, line 14-col. 12, line 2).

Re claim 14, Morford further discloses that the venue content comprises advertisements intended for visitors to the venue (venue administrators may push advertisements, coupons, or filters to protect customer IDs to cameras 502 in or near the venue) (col. 11, line 14-col. 12, line 2).

Re claim 15, K C further discloses that the venue content comprises rules configured to disable features of the image capture device while in the venue (an image capturing operation of an image capturing device may be disabled when the image capturing device is determined to be in a certain prohibited location based on a geo fence location technique) (col. 4, line 47-col. 6, line 47).  

Re claim 16, Morford further discloses that the image capture device is configured to allow the user to share captured media with the venue for display on a local content display (camera 102 may capture data and transmit it to remote server 104 so that venue users may view the data on local content displays) (col. 3, lines 1-40).

Re claim 19, Morford further discloses that the image capture device further comprises zoom capability and zoom buttons operable by the user to engage the zoom capability (users can make camera zoom adjustments) (col. 3, lines 41-54; col. 4, lines 31-43).

Re claim 20, Morford further discloses that the image capture device provides an application programming interface (API) configured to allow third party applications to provide additional features to the image capture device (remote video system may include social media APIs 722 to allow captured images/videos to be posted) (col. 14, lines 35-52) (user may download an app on phone or table to access remote video system) (col. 19, lines 35-44).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morford et al. US 9,769,368 in view of Zhang US 2020/0302618 in view of Puga et al. US 7,990,612 in view of Wang et al. US 2016/0088078 in view of K C US 10,798,294 and further in view of Cherukuri US 2020/0168000.

Re claims 17-18, the combination of the Morford, Zhang, Puga, Wang and K C references discloses all of the limitations of claim 8 above.  However, the combination fails to specifically disclose that the image capture device further comprises two lenses wherein a second lens is a wide angle or ultra-wide angle lens and digital imaging circuitry configured for the creating of three-dimensional media.
However, Cherukuri discloses that it is well known in the art for an image capturing device to include two lenses wherein a second lens is a wide angle or ultra-wide angle lens and digital imaging circuitry configured for the creating of three-dimensional media (camera assembly 108 comprises at least two wide angle cameras to capture images and processor 110 synchronizes raw IMV data with camera feed data to provide a seamless display of three-dimensional content) (figures 2-3; paragraphs 23-24).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of two wide angle cameras and processing for creating three-dimensional data as disclosed by the Cherukuri reference in the binocular type media apparatus disclosed by the combination of the Morford, Zhang, Puga, Wang and K C references.  Doing so would provide a means for allowing a user of the image capturing device to easily captured wide angle image data and generate three-dimensional output data from the captured image information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699